Detailed Action
Notice of Pre-AIA  or AIA  Status
	
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement	

	The information disclosure statement (IDS) submitted on 10/25/2021 and 11/09/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.


Response to Amendments/Arguments

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed October 18th 2021. Applicant’s amendments to claims 1-4, as described on pages 5-7 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections through the addition of the “visible setting points that are on the surface of the workpiece and… non-visible setting points that are on the surface of the workpiece and are visible on the surface of the workpiece…” as supported by the specification page 3. However, as the change the scope of the claim, new art rejections for claims 1-4 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shimodaira et al (US Pre-Granted Application No. US 2018/0250823 A1 hereinafter “Shimodaira”) further in view of Shimano et al (US Pre-Granted Publication No. US 2018/0253516 A1 hereinafter “Shimano”). 
	
	Regarding claim 1 Shimodaira discloses:

	A simulation device that simulates an operation performed on a workpiece by a robot on the basis of three-dimensional information of the workpiece (Shimodaira [0002] [0008]) obtained by a three-dimensional sensor (Shimodaira [0012]) provided with two two-dimensional cameras, (Shimodaira [0228] [0284] wherein multiple cameras are used to create 3D image information of the target object)  the simulation device comprising: a processor configured to: generate a robot model expressing the robot three-dimensionally, (Shimodaira [0008] [0244] wherein the robot end effector and workpiece are referenced in a 3D virtual model to plan interaction)  a workpiece model expressing the workpiece three-dimensionally, (Shimodaira [0008] [0244] wherein the robot end effector and workpiece are referenced in a 3D virtual model to plan interaction)  … arrange a plurality of setting points on a surface of the workpiece model, (Shimodaira [0257] [0266] wherein the system creates 3D point data on the surface of the workpiece in order to accurately determine a shape and how to interact with said workpiece) calculate distances from the three-dimensional sensor model to each of the setting points, (Shimodaira [0244] [0267] [0270] wherein the system has a height image i.e. a height from the workpiece the end effector i.e. robot is from the piece prior to interacting with it) generate three-dimensional information including positions of the setting points (Shimodaira [0008] [0266] wherein the point information includes 3D information on the workpiece on how to grip the object) and distances from the three-dimensional sensor model to the setting points, determine among the setting points arranged on the surface of the workpiece model: (Shimodaira [0244] [0267] [0270] wherein the system has a height image i.e. a height from the workpiece the end effector i.e. robot is from the piece prior to interacting with it) … exclude, from the three-dimensional information, the non-visible setting points, (Shimodaira [0019] [0259] [0292] wherein the system interprets the image of the workpiece and if determined to be too difficult to grip in a section, ignores that section for potential gripping i.e. the surface points in an unacceptable area are excluded) Page 2 of 7Appln. No.: 16/266,747SEIF-484USAmendment Dated December 29, 2021Reply to Office Action of October 18, 2021calculate a position and orientation of the workpiece model based on the three- dimensional information including the positions of the visible setting points (Shimodaira [0224] wherein the system creates 3D shapes of the workpiece including lighting and position or attitude of the workpiece) and distances from the three-dimensional sensor model to the visible setting points, (Shimodaira [0244] [0267] [0270] wherein the system has a height image i.e. a height from the workpiece the end effector i.e. robot is from the piece prior to interacting with it) …and change a position and orientation of the robot model and implement simulation of an operation performed on the workpiece model on the basis of the position and orientation of the workpiece model. (Shimodaira [0224] [0270] wherein the robot apparatus is controlled and moved based on the simulation).

	This embodiment of Shimodaira does not appear to disclose:

	and a three-dimensional sensor model including camera models expressing the two-dimensional cameras three-dimensionally, in a virtual space, or visible setting points that are on the surface of the workpiece and are visible on the surface of the workpiece from both of the two-dimensional cameras, and non-visible setting points that are on the surface of the workpiece and are visible on the surface of the workpiece from a first one of the two- dimensional cameras, and not visible on the surface of the workpiece from a second one of the two-dimensional cameras, or and excluding the non-visible setting points, 

	However, in the same field of endeavor of robotic controls an additional embodiment of Shimodaira discloses:

	“and a three-dimensional sensor model including camera models expressing the two-dimensional cameras three-dimensionally, in a virtual space,” (Shimodaira embodiment 9 [0560-0561] wherein the virtual model includes different views from different cameras, i.e. the cameras are expressed in the virtual space)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the camera position in the virtual space embodiment of Shimodaira with the robotic simulation model of Shimodaira  because one of ordinary skill would have been motivated to make this modification in order to provide the most accurate model and in which results can be obtained when moving from the model of the robotic arm and environment to the real system (Shimodaira embodiment 9 [0560]). 

Additionally, embodiments of Shimodaira does not appear to disclose:

            visible setting points that are on the surface of the workpiece and are visible on the surface of the workpiece from both of the two-dimensional cameras, and non-visible setting points that are on the surface of the workpiece and are visible on the surface of the workpiece from a first one of the two- dimensional cameras, and not visible on the surface of the workpiece from a second one of the two-dimensional cameras, or and excluding the non-visible setting points,

However, in the same field of endeavor of robotic controls Shimano discloses:

	“visible setting points that are on the surface of the workpiece and are visible on the surface of the workpiece from both of the two-dimensional cameras, (Shimano [0329] [0349] wherein points not viewed from the camera on the front surface are removed) and non-visible setting points that are on the surface of the workpiece and are visible on the surface of the workpiece from a first one of the two- dimensional cameras, and not visible on the surface of the workpiece from a second one of the two-dimensional cameras,” (Shimano [0349] wherein the points not viewed from one camera are removed) and “and excluding the non-visible setting points,” (Shimano [0349] wherein the points not viewed from one camera are removed)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the surface workpiece visible and non-visible points of Shimano with the robotic simulation model of Shimodaira  because one of ordinary skill would have been motivated to make this modification in order to allow for more accurate imaging and modeling of a workpiece in order for the robotic arm to interact with and correctly identify in the model images (Shimano [0348-0350]). 


	Regarding claim 2 embodiments of Shimodaira in view of Shimano discloses all of the limitations of claim 1 and further discloses:

	The simulation device according to Claim 1, wherein the three-dimensional sensor includes a projector which projects a pattern light onto the workpiece and the processor (Shimodaira [0234] wherein the computer is equivalent to the processor) is further configured to: (Shimodaira [0227-0228] wherein the camera system also includes a projector for a pattern projection method, see also fig. 3 for the projector light pattern)

	Shimodaira doesn’t appear to disclose:

	generate a 5projector model expressing the projector three- dimensionally in the virtual space, and exclude the setting point arranged outside a region where imaging ranges of the camera models corresponding to visual fields of the 10two-dimensional cameras overlap with a projection range of the projection model corresponding to a region where the projector projects the pattern light.

	However, in the same field of endeavor of robotic controls an additional embodiment of Shimodaira discloses:

	“generate a 5projector model expressing the projector three- dimensionally in the virtual space, (Shimodaira embodiment 9 [0560-0561] wherein the virtual model includes different views from different cameras, i.e. the cameras are expressed in the virtual space and the camera units include a projector) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the camera position in the virtual space embodiment of Shimodaira with the robotic simulation model of Shimodaira  because one of ordinary skill would have been motivated to make this modification in order to provide the most accurate model and in which results can be obtained when moving from the model of the robotic arm and environment to the real system (Shimodaira embodiment 9 [0560]).

	Additionally, Shimodaira does not appear to disclose:

	and exclude the setting point arranged outside a region where imaging ranges of the camera models corresponding to visual fields of the 10two-dimensional cameras overlap with a projection range of the projection model corresponding to a region where the projector projects the pattern light. 

	However, in the same field of endeavor of robotic controls Shimodaira 820 discloses:

	“and exclude the setting point arranged outside a region where imaging ranges of the camera models corresponding to visual fields of the 10two-dimensional cameras overlap with a projection range of the projection model corresponding to a region where the projector projects the pattern light.” (Shimodaira 820 [0126] wherein the imaging ability is not able to detect portions of a workpiece based on the geometry in the overlap region i.e. the workpiece is not detected because the portion is outside the visible range of the imaging device).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the exclusion unit excluding points outside of an image range of Shimodaira 820 with the robotic simulation model of Shimodaira because one of ordinary skill would have been motivated to make this modification in order to conserve resources and only focus on the visible space to identify workpiece constraints for interaction with the robotic arm (Shimodaira 820 [0127]).

	Regarding claim 4 embodiments of Shimodaira in view of Shimano discloses all of the limitations of claim 1 but does not appear to further disclose:

	wherein the processor is further configured to: calculate a line of sight from the camera model to the setting point, and exclude the setting point when an intersecting point of the 25surface of the workpiece model and the line of sight exists between the setting point and the camera model.

	However, in the same field of endeavor of robotic controls Shimodaira 820 discloses:

	“wherein the processor (Shimodaira 820 [0371] wherein the computer is deemed equivalent to a processor) is further configured to: calculate a line of sight from the camera model to the setting point, (Shimodaira 820 [0328] wherein when there is not a clear line of sight from the camera to the workpiece due to the presence of other voxels, the points are determined not to be from the camera model, i.e.) and exclude the setting point when an intersecting point of the 25surface of the workpiece model and the line of sight exists between the setting point and the camera model.” (Shimodaira 820 [0328] wherein when there is not a clear line of sight from the camera to the workpiece due to the presence of other voxels, the points are determined not to be from the camera model, i.e.). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the exclusion unit excluding points of an image set of Shimodaira 820 with the robotic simulation model of Shimodaira because one of ordinary skill would have been motivated to make this modification in order to conserve resources and only include the extra setting point fiducials when absolutely necessary in order to avoid overloading the system and accurately depict the points only when they can be confirmed as being viewed from the camera model (Shimodaira 820 [0328]).
	
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimodaira in view of Shimano as applied to claim 1 above, and further in view of Ilda et al. (US Pre-Granted Publication No. US 2018/0338090 A1 hereinafter “Ilda”).

	Regarding claim 3 embodiments of Shimodaira in view of Shimano discloses all of the limitations of claim 1 and Shimodaira further discloses in an embodiment:

	The simulation device according to Claim 1, wherein the processor (Shimodaira [0234] wherein the computer is equivalent to the processor) is further configured to: correct a 15distance from the three-dimensional sensor model to the setting point, such that a correction amount increases in proportion to a length from an optical axis of the camera 20model to the setting point. (Shimodaira [0318] wherein the camera and virtual model are used to correct the position and attitude of the real end effector, wherein the office interprets the position and attitude is interpreted to include the distance to the camera). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the distance correcting of this embodiment of Shimodaira with the robotic simulation model of Shimodaira because one of ordinary skill would have been motivated to make this modification in order to ensure accurate results are being obtained by the modelling system for smooth transition into the real system with a high confidence level (Shimodaira [0318]).

	Additionally and as an alternative Ilda discloses:

	“further configured to: correct a 15distance from the three-dimensional sensor model to the setting point, such that a correction amount increases in proportion to a length from an optical axis of the camera 20model to the setting point.” (Ilda [0139] wherein the camera and distance measurement point are compared to improve accuracy while moving the camera and measurement point).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the distance correcting of Ilda with the robotic simulation model of Shimodaira because one of ordinary skill would have been motivated to make this modification in order to obtain accurate results of the workpiece to be manipulated on a display prior to working on the workpiece itself (Shimodaira [0011-0012]).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070213874 A1 discloses a robotic simulation device with imaging using a laser beam 
US 20150262346 A1 discloses a camera system to image a workpiece for robotic interaction taking images of a plane of a surface with a plurality of points 
US 20170151673 A1 discloses a manipulator system with first and second camera overlapping using points on the workpiece 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664